EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. Nelson Runkle (Reg. No. 65399) on 08/13/2021. 

Claim 1 has been amended as follows:

1. (Currently Amended)  A computational resource management apparatus for managing a cluster system that executes a plurality of tasks, comprising:
a memory; and 
a processor configured to operate according to instructions stored in the memory to implement:
a condition specification unit configured to specify a relationship between computational resources of the cluster system and computation time, a dependency relationship between the plurality of tasks, and an execution time limit of each of the plurality of tasks; and
a scheduling unit configured to determine, for each of the plurality of tasks, an execution sequence and computational resources to be allocated from among the 
wherein the processor is further configured to operate according to the instructions to control the scheduling unit to:
perform, as a series of processing a plurality of times, processing for determining the execution sequence of each of the plurality of tasks, based on the dependency relationship and the execution time limit, and processing for allocating arbitrary computational resources to each of the plurality of tasks on a basis of the determined execution sequence,
select a series of processing in which an execution end time of each of the plurality of tasks satisfies a set condition, among the series of processing for which each of the plurality of tasks is completed within the execution time limit, and
determine, for each of the plurality of tasks, the execution sequence and the computational resources to be allocated from among the computational resources of the cluster system, using a result of the determination processing and the allocation processing in the selected series of processing.

REASONS FOR ALLOWANCE
	
Claims 1, 4, 5, 8, 9, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 5, and 9.

The features as recited in independent claims 1, 5, and 9: “(b) determining, for each of the plurality of tasks, an execution sequence and computational resources to be allocated from among the computational resources of the cluster system, based on the relationship and the dependency relationship that are specified in the (a), such that the execution time limit is met, 4 wherein, in the (b): processing for determining the execution sequence of each of the plurality of tasks, based on the dependency relationship and the execution time limit, and processing for allocating arbitrary computational resources to each of the plurality of tasks on a basis of the determined execution sequence are performed as a series of processing a plurality of times, a series of processing in which an execution end time of each of the plurality of tasks satisfies a set condition is selected, among the series of processing for which each of the plurality of tasks is completed within the execution time limit, and the execution sequence and the computational resources to be allocated from among the computational resources of the cluster system are determined, for each of the plurality of tasks, using a result of the determination processing and the allocation processing in the selected series of processing,”  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM-  
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199